Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145009                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  GEORGE H. PATTON,                                                                                       Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 145009
                                                                   COA: 301754
                                                                   Cass CC: 10-000891-CZ
  VILLAGE OF CASSOPOLIS and KEVIN
  GILLETTE,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., not participating due to a familial relationship with counsel of
  record.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 26, 2012                   _________________________________________
           t1217                                                              Clerk